DETAILED ACTION

This Office Action is a response to an application filed on 08/11/2020, in which claims 1-7 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 08/11/2020is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority

Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in this application and a copy has been placed of record in the file.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moon (US 2019/0141319 A1).

Regarding claim 1, Moon discloses: A method of decoding an image (see paragraph 107), comprising: 
obtaining intra prediction information of a current block from a bitstream (see paragraph 107, 112, and 214); 
deriving an intra prediction mode of the current block, based on the intra prediction information (see paragraph 8 and 116); 
determining a reference area for intra prediction of the current block (see Fig. 3-5 and 21, and paragraph 76); and 
performing the intra prediction of the current block, based on the intra prediction mode and the reference area (see paragraph 214). 
Regarding claim 2, Moon discloses: The method of claim 1, deriving the intra prediction mode comprising: 
(see Moon, paragraph 8 and 217); and 
determining the intra prediction mode of the current block from the MPM list (see Moon, paragraph 285, main prediction mode), 
wherein the MPM list includes 6 MPMs (see Fig. 18). 
Regarding claim 3, Moon discloses: The method of claim 2, wherein the MPM list is generated based on at least one of a location of the reference area of the current block (see Moon, paragraph 218) or split information of the current block. 
Regarding claim 4, Moon discloses: The method of claim 3, wherein the reference area is either a first reference line adjacent to at least one of a left or a top of the current block or a second reference line adjacent to at least one of a left or a top of the first reference line (see Moon, Fig. 20 and 21, and paragraph 225). 
Regarding claim 5, Moon discloses: The method of claim 1, wherein the intra prediction modes available for the current block include 2 non-directional modes (see Moon, Fig. 3 and 4, DE mode and planar mode) and 65 directional modes (see paragraph 203, in case of a 32x32 block there will be 65 available inter prediction mode ((32x2)+1)).
Regarding claim 6, Moon discloses: The method of claim 1, wherein when a width of the current block is greater than a height of the current block, the number of (see Fig. 16, the number of available modes in the vertical and horizontal direction depends on the size of the current block, a wider block has more vertical candidate modes and longer height results in more horizontal candidate modes), and 
wherein when the width of the current block is less than the height of the current block, the number of the modes with horizontal directionality which are available for the current block is greater than the number of the modes with vertical directionality which are available for the current block (see Moon, Fig. 16, the number of available modes in the vertical and horizontal direction depends on the size of the current block, a wider block has more vertical candidate modes and longer height results in more horizontal candidate modes).
Regarding claim 7, Moon discloses: The method of claim 6, wherein the modes with horizontal directionality refer to modes located between a mode 2 and a mode 34 (see Moon, Fig. 16 and paragraph 203, the example shown in Fig. 16 is a 16x16 block with 33 possible modes but in case of a 32x32 size block there will be 32+1 modes in each of the vertical and horizontal direction), and 
wherein the modes with vertical directionality refer to modes located between a mode 34 and a mode 66 (see Moon, Fig. 16 and paragraph 203, the example shown in Fig. 16 is a 16x16 block with 33 possible modes but in case of a 32x32 size block there will be 32+1 modes in each of the vertical and horizontal direction).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM A NASRI whose telephone number is (571)270-7158.  The examiner can normally be reached on 10:00-8:00 M-T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARYAM A NASRI/Primary Examiner, Art Unit 2483